Ongoing negotiations on bilateral agreements between the USA and certain Member States with regard to visas and PNR (Passenger Name Record) (debate)
The next item is the statement by the Commission on ongoing negotiations on bilateral agreements between the USA and certain Member States with regard to visas and PNRs.
Vice-President of the Commission. - Madam President, let me begin by saying that, as everyone knows, the common European visa policy has so far brought us tangible results with several third countries, such as, very recently, Canada and Australia. This has not been the case, unfortunately, with the United States.
Since 2004, we have been working very hard to achieve the aim of having all Member States in the United States' visa waiver programme. I, together with the Presidents-in-Office of the Council, have constantly pressed the United States administration to make the voices of all EU Member States heard in Washington. President Barroso, as you know, has raised the issue personally with President Bush, as well as with the leaders of the US Congress on each of his official visits to Washington.
We have all argued that EU Member States already meet the additional security criteria as set out in the reform legislation recently adopted by the United States. We fully understand that the lack of progress with the United States has created a lot of frustration among those not yet participating in the US visa waiver programme. Our citizens have a legitimate right not to understand the reasons for such discrimination.
We should not allow ourselves, however, to be divided and bullied into going beyond what has recently been agreed and accepting what should be out of the question - for example, providing others with access to Schengen migration data and asylum data. All this should be out of the question.
We need detailed discussion, negotiation and consideration of reciprocity. We have, after all, achieved a great deal together. Most recently, we have celebrated the expansion of the Schengen area to most of Europe. In turn, it gives us collective responsibility for dealing with all matters relating to the security of the external borders and for ensuring the correctness of the screening and handling of data pertaining to all those who visit our common territory.
I do not question the right of EU Member States to engage with the United States on issues which are national prerogatives, for example cooperation between intelligence services or air marshal programmes, but we are of the view that what the US is asking from all of us in different visa-related issues raises serious legal and political questions.
Allow me to underline that, although the sense of urgency may be understandable, we all have to acknowledge that the signing of the memorandum of understanding does not get anyone into the visa waiver programme the next day. The United States still has to set up the electronic travel authorisation and the air exit control. It will undertake extensive on-site evaluation visits in the countries concerned. Therefore, there is no need to hurry into something that is legally questionable and leaves each country to its own devices when negotiating with the United States.
Since all European Union Member States, both those seeking the waiving of visas and those already in the programme, are concerned by this and are being approached by the United States, Coreper - the ambassadors of the European Union Member States - adopted on 5 March a common baseline: a set of common parameters that will guide the discussions the Member States will have individually with the United States. It will be a good basis for our talks with US partners at the EU-US ministerial troika on 13 March 2008.
In parallel, I will present tomorrow a mandate for proper EU negotiations with the United States on matters arising from visa policy. By pursuing a common approach based on common parameters, we will reinforce the possibility of reaching, in the short term, an agreement with our American partners on the mandate proposed by the Commission.
We need to keep in mind that the EU and the United States are close allies. This has been demonstrated on numerous occasions. Fighting terrorism is a global challenge, which not only affects us all but which can also only be successfully countered if we work together. The European Union is ready to do its part by keeping Member States united and respectful of European common legislation and competence.
In conclusion, we will be negotiating with the United States. It is simply not possible to abandon, to renounce, not only our European legislation but also our common criteria, on the basis of which we have been negotiating. We will continue to negotiate. No Member State will be entitled or allowed to violate or to derogate from European legislation on this.
on behalf of the PPE-DE Group. - (PL) Madam President, the common visa policy is a matter of Community competence. Moreover, Member States are obliged to respect the principle of solidarity in this area. If that principle is being infringed, we should ask ourselves why. The Council says the American visa waiver programme should finally create the same rights for all EU citizens. Unfortunately, we still lack a concrete timetable showing how and when that goal is to be achieved.
The Commission declares that joining the Schengen area at the end of last year was a great success for the citizens of the new Member States. Yes, entry into the Schengen area brings them real benefit. But that only makes the humiliating, time-wasting and costly procedure for obtaining a tourist visa for the United States all the more irritating. Can the Commission now assure us that it will take all necessary steps to achieve equal treatment of all EU citizens by the United States? Can the Commission assure Parliament that it will actively take on the coordinating role and render bilateral agreements superfluous?
Parliament itself must take some of the blame. Especially those on the left of this House, whose indiscriminately harsh criticism of the United States strengthens that country's conviction that it can quietly and effectively negotiate with individual states. It also ties the Commission's hands. Countries excluded from the visa waiver programme must show political backbone and resist pressure from disgruntled citizens at home. By breaking the principle of solidarity, they are putting the governments of remaining countries under increased pressure to place particular national interests above Community principles.
Those countries that already participate in the visa waiver programme must stop treating this as a problem only for those who are still waiting to be included. On behalf of my group, I can assure the Commission that we shall fully support its efforts to achieve visa-free movement of tourists on equal terms for all EU citizens.
on behalf of the PSE Group. - (EL) Madam President, the recent pressure brought to bear by the US Government on individual European governments in connection with participation in the visa waiver programme should be condemned outright and should entail substantial penalties. Under no circumstances, Commissioner, should any other response be allowed. In other words, the unacceptable demands of a US Government that is already on the way out and whose President, just two days ago, vetoed a bill forbidding the US secret services to use torture, must not be used by the Commission to justify the inclusion of such provisions in European law on the pretext of maintaining solidarity.
The bilateral demands and pressure by the United States infringe the national sovereignty of individual Member States and the fundamental rights of their citizens. Greece and 11 of the 12 new Member States are being pressurised to allow the US security authorities access to a range of extremely sensitive personal data, which is not required of the other European countries. It is as if the singled-out countries were Europe's poor relations or guinea-pigs for America's new security measures.
Secondly, the measures infringe the common visa policy, because, as we know, third countries are obliged to treat all the EU countries equally. They cannot divide us into good and bad Europeans. All the excuses used hitherto, that the passports of some European countries were supposedly insecure, are now invalid, yet the United States carries on regardless!
Thirdly, the measures contravene the recent international PNR agreement between Europe and the United States, which clearly defines what the Americans can and cannot take for themselves.
Fourthly, the measures contravene European legislation on data collection and processing, such as the Schengen Convention. On this point, you have rightly said that the Americans are asking to be given access to such data.
Madam President, the US Government is promoting whatever is in its own interests by its favourite method of 'divide and rule'. The question is, what is Europe doing to protect its authority, laws and citizens? Unfortunately, the answer so far has been disheartening. For years the European Commission has failed to persuade the United States to extend the visa waiver programme to all EU countries on equal terms, thus opening the door to bilateral negotiations with individual countries. The Czech Republic meanwhile seems in an indecent hurry to accept the new illegal terms, in breach of Community policy and solidarity.
In the midst of this hive of political pressure and secret negotiations, it is encouraging, Commissioner, that you have responded today. However, in the light of what I have said, we call on you to provide explicit answers on these points:
Firstly, do you intend to take steps against Member States that conclude bilateral agreements with the United States? Will you bring a case before the European Court against the Czech Republic if the implementing measures of the agreement prove to be contrary to Community law?
Secondly, have you asked other European governments that are now negotiating with the United States not to yield to such pressure? If so, which are the governments that you have spoken to or are now in communication with? What exactly are you telling them, in terms of what they are permitted or forbidden to do?
Thirdly, if the US Government continues with its policy, what specific steps do you intend to take against a third country that is violating European policy and law?
Fourthly, can you assure us, Commissioner, that you will not propose or agree to any change in the current PNR agreement, the common European visa policy, or other European policies? Such change will lead to the unlimited violation of European citizens' personal data, a policy unfortunately promoted by the United States?
on behalf of the ALDE Group. - Madam President, I wish to begin by expressing my understanding of the frustration of the Czech Republic and other non-visa-waiver countries. However, it would be highly destructive if the Czechs were to go it alone, and we should not fall for US 'divide-and-rule' tactics. I hope that the Commission and the Council have learned an important lesson: that a proper mandate and approval of the European Parliament is not an obstacle for negotiations but, rather, strengthens the position of the European Union. The US should act as a loyal and reliable ally and respect EU law.
Concerning PNR, I wonder why it should be included in the memorandum of understanding at all if it is already covered by the EU-US agreement. The ink on the EU-US PNR agreement is not even dry yet, and not all Member States have ratified it, so what else is it that the Americans want?
Has the Commission been able to establish whether the implementing measures of the memorandum of understanding are in line with the EU-US agreement and, if not, can we then assume that the agreement has become invalid? Because, if that is the case, then the agreement no longer exists and we should engage in new talks, and I then assume that there will be codecision for the European Parliament.
With hindsight, it is even more regrettable that the Council and the Commission have accepted the EU-US PNR agreement on such vague and open terms, because it leaves much room for the US to further widen the scope of the EU-US PNR agreement.
Finally, I think the EU will only have a proper position vis-à-vis the United States if we speak with one voice, because if we do not - if we are divided - then our rules are made in Washington and not here or in Brussels.
on behalf of the Verts/ALE Group. - (DE) Madam President, the business of data exchanges between the United States and the European Union has been fraught with major problems from day one. The debate on the transfer of passenger name records and the difficulty with the PNR agreement and its legal basis have been enough to show us that there is simply no such thing as balanced negotiations on these issues. The US side keeps stepping up its demands and asking for more material, while the European Union finds it difficult to speak with one voice and continually resist these unreasonable requests.
These matters are arousing grave concerns among the people of Europe, particularly as regards the privacy of personal data. They fear that their data will be misused, which is why the approach adopted by the European Union, whether on the transfer of passenger records or on visa policy, has been the focus of huge public interest. We must not give in to the attempts being made here to create divergences between Member States, for we shall only weaken one another if we do. Nor can we allow some Member States to be singled out by the United States for different treatment in terms of special demands and requirements.
The Commission has made two requests in this matter: besides the united approach, it especially asks for backbone, backbone and more backbone. Constant kowtowing to the United States only leads to more onerous demands.
on behalf of the GUE/NGL Group. - (DE) Madam President, let me say categorically that we must not permit the United States to split Europe. The European Union must act as one, because that is the only way for it to make its distinctive mark and to carry weight on the international stage. This applies especially to its dealings with the United States.
A single Member State naturally possesses less clout than the European Union as a community. Nevertheless, by going it alone, a Member State can weaken the Union as a whole and indeed seriously weaken it. Such an approach gnaws at the very core of Europe's credibility. It virtually gives the United States a hammer, served on a silver platter, with which to drive a wedge through Europe, enabling Washington to obtain from individual states what it cannot obtain from the Union as a whole.
The negotiations between the United States and the EU that culminated in the agreement of July 2007 on the transfer of passenger name records showed that it was scarcely possible for the Union to secure US acceptance of any of its positions. In the view of many Europeans, and in my opinion too, that agreement already lets the United States access too much information on European air passengers. Moreover, we do not even know exactly how these data are being used or to whom they are being passed on. The fundamental question is whether these stacks of data serve any purpose at all in the fight against terrorism. I therefore find it downright grotesque that individual Member States are now going even further than the agreement requires and are letting themselves be drawn into a kind of horse-trading in which visa waivers are being bartered for the transfer of even more data. That cannot be in the interests of the general public. Citizens of these Member States would certainly be given the right to enter the United States without a visa, as other EU citizens already can, but at what cost for all of us?
No, such an approach exposes Europe to the risk of blackmail. If the Member States do not act together and show solidarity, and if they do not nurture the cohesion of the Union, we should not be surprised if people in the United States do not take the European Union seriously.
(PT) Madam President, Vice-President of the Commission, ladies and gentlemen, I have five brief points to make. First: divide and rule. The American administration's strategy in seeking to negotiate bilaterally with EU Member States does not surprise me. Divide and rule is an old and understandable tactic, but we cannot allow EU Member States to aid and abet that strategy.
Second: weakening of the European position. Negotiations between the Commission and the American administration have been protracted. It is regrettable that any Member State should decide to sign a bilateral agreement, thereby weakening the European Union's common position in relation to US demands, particularly on the eve of the European Union-United States ministerial troika to be held this Thursday in Slovenia.
Third: collapse of solidarity. As European Parliament rapporteur for Schengen, I followed the calls for the early enlargement of the Schengen Area and the abolition of internal borders. The demonstrations of joy just two months ago now seem to ignore the fact that we are managing a common area. I roundly condemn this lack of European solidarity.
Fourth: the legality of the agreement. There is a worrying cloak of secrecy over certain still unknown details of the agreement. It will be particularly serious if it seeks to bypass the agreement between the European Union and the United States on the sharing of data under the PNR Agreement, and is particularly unacceptable if it directly or indirectly allows the United States to access European databases such as the VIS or SIS systems.
Fifth and final point: the freezing of these agreements. I call upon the Council to reach a consensus on freezing these undesirable bilateral agreements as a matter of urgency, and call upon Commissioner Frattini and the European Commission, as guardian of the Treaties, to bring all the instruments at their disposal to bear.
(FR) Madam President, Commissioner, ladies and gentlemen, many people have already said this, but I must say it again: I believe that this is a particularly serious matter. It is serious firstly because our American allies have deliberately - it must be borne in mind that they have done it deliberately - chosen to deal separately with European Union Member States on matters which they know very well are part of the competences of the European Union, taking advantage of that to make unreasonable security demands.
It is also serious, though, from the point of view of the Union. It is a sad sight to see the Member States lining up separately in order to be able to offer their citizens the prospect of a trip to the United States without a visa, in exchange for security measures that the Americans could not negotiate with the Union as such. I believe that this mess is the unfortunate result of a tragic lack of political strategy on our part.
Until now, the Commission and the Council have dealt with the United States administration pragmatically, on a case-by-case basis, each time at the request of the Americans, without ever having the courage to demand real reciprocity from the Americans. I am not addressing that remark to Mr Frattini, because I know he has tried, but he was not supported. If I understand it correctly, given the seriousness and urgency of the situation, the Commission is now asking for an explicit negotiating mandate to ensure that the Americans comply with what they should have complied with from the outset, Community law and Union competences.
We shall support the efforts by the Commission on this point, but the Commission must not forget that it will be needing Parliament, especially when the Treaty has been ratified, because nothing that is being done now can enter into force if Parliament does not authorise it at some point. The Commissioner should tell that to his successor, whether temporary or permanent.
(CS) Madam President, ladies and gentlemen, Commissioner, as we heard earlier, the situation is untenable. Three years after the enlargement of the European Union there is inequality between the old and new Member States and the negotiations between the European Commission and the United States on eliminating this inequality have not made much progress.
There can therefore be no objections to bilateral negotiations between the countries concerned, in particular since they do not represent a breach of any part of Community legislation. On the contrary, the Czech Republic included EU requirements in its Memorandum so that the Memorandum was fully compatible with EU law. This is also reflected in the opinion of the Council Legal Service. Community competence in the matter of common visa policy has not been breached either because the Electronic Travel Authorisation System that is being set up is not a visa.
It is certainly true that the US is willing to negotiate on including countries in the visa waiver programme only on a bilateral basis since it is obliged to do so by its domestic legislation. Only countries can be admitted to the programme, not international organisations or communities. That is the reality of the situation.
No precedent for other countries has been created. In my opinion, the Czech Republic and other countries should and can continue bilateral negotiations with the United States. Of course they will always be prepared to be transparent in their actions, to share information and to discuss their next step with the European Commission and with the presidency.
I would like to thank the Commissioner for his realistic attitude, demonstrated in his presentation. I would just like to warn against any outside pressure at EU level on some individual Member States that might involve political risks and discredit the image of the European Union, especially now when ratification of the new Reform Treaty is taking place in the individual states.
(NL) The Americans' 2008 tactic of divide and rule sets the pattern in transatlantic relations. But more than anything else we should realise that ultimately we have only ourselves to blame for this. This time the Czechs were the first to be targeted and the first to yield. Last Thursday the Commission was unable either to deny or confirm that European law and rules had been contravened. How bizarre is that? When are Member States going to realise that each of them, to a greater or lesser degree, is a voice crying in the wilderness?
In political dealings with the rest of the world and thus with the US it is crucially important that Member States should speak with a single voice. Transatlantic relations are indisputably very important, but none of the EU Member States - however loyal - is ever going to become the 51st state of the US union. This has to stop. The ball is in Europe's court. And quite frankly I am furious that the Council is not represented here in the House at the moment. That shows a total lack of understanding of what urgency means.
Madam President, as others have said, this memorandum of understanding is illegal under European Community and EU law, which confers competence on the Community or Union for visa policy, key aspects of anti-terrorism and security policy and transfer of passenger data. It must surely be illegal for the Czech Republic to transfer to the US any information from common EU databases, such as the Visa Information System.
But, almost more importantly, it is politically disastrous. Some of us learnt early last year on a visit to Washington how damaging the bilateral lobbying efforts - not only those of the Czech Republic, by the way - were to the attempts by the Commission and Presidency to present a united front in the interests of the whole EU.
But no, some Member States just could not get it. Sure, I understand the frustration of countries whose soldiers are fighting and dying alongside Americans, not only in Afghanistan but, controversially, in Iraq, at the fact that their citizens are suspected of terrorism when they want to visit the US. There is an irony in there somewhere. But how stupid to fall into this 'divide-and-rule' trap!
This is so far from being in line with EU aspirations to have weight in the world that it causes one almost to despair and exposes the Council as a whole to ridicule. Like Ms Hennis-Plasschaert, I note that they are not here to answer that charge tonight.
(SK) Slovakia, as well as Poland, Lithuania, Estonia and some other EU Member States have long been struggling, just like the Czech Republic, to get on the list of countries that will not need a visa to travel to the United States.
Any progress in the journey towards the abolition of visas is very important for our citizens because it means achieving equality for all EU citizens. I trust that both the Commission and the Slovenian Presidency will realise that a legal action against the Czech Republic, taken because the country signed the Memorandum of Understanding with the US, would not be a good signal from Brussels just when the Lisbon Treaty ratification process is under way.
I am in favour of adopting a compromise between a single EU approach and rules according to which the Member States could also engage in bilateral negotiations with the US.
(CS) Ladies and gentlemen, let us remember that, with the exception of Slovenia, all citizens of the new accession countries travelling to America must obtain a visa. Unlike other Europeans, these citizens must queue at American embassies and pay substantial sums, and for years they have been waiting in vain for the Union to support their efforts for inclusion in the visa waiver programme. Among the old Member States, only the Greeks are in the same situation.
It is true that the European Union has long been in discussions with the United States on this issue and that, especially following the expansion of the Schengen area, the officials in Brussels have stepped up the pressure on the Americans to include the new Member States in the visa waiver programme. However, four years have passed since our accession and nothing has happened so far. That is why the Czech Republic has decided to go it alone and grant its citizens their wish.
The Memorandum signed between the Czech Republic and the US must therefore be seen as a contribution to collective efforts to give all members of the Union the same rights. Let us remember that this step is fully in accordance with EU law and no one should dispute it.
(DE) Madam President, we also discussed this issue in the Committee on Civil Liberties, Justice and Home Affairs, and there is no one on that committee who does not sympathise with the situation in which the new Member States find themselves, particularly with regard to visa policy and bilateral dealings with the United States. Yet there are also older Member States - Greece was mentioned in this context - which are similarly waiting for a change in US visa policy. No one, then, is questioning their right to break ranks, but we must ask whether what is legal is necessarily legitimate. In this case it is not legitimate, because it undermines a united approach on the part of the European Union and thereby obstructs the conclusion of an agreement that would apply to the whole territory of the European Union.
A step-by-step approach is essential. We have just managed to deal with the new members' accession to the Schengen Area. The next step is to consider how we can obtain a general arrangement on the visa issue.
One final word: I find the threat with the Treaty of Lisbon utterly disgraceful.
(CS) Allow me to elaborate a little on the debate held here a few minutes ago.
It was said many times that we, meaning the European Union, must pursue a single and common approach when dealing with the United States. This is what the whole issue seems to be about as far as most speakers are concerned. It is not about individual benefits for individual members of individual Member States: it is about a common anti-American policy.
Let me tell you that for the overall majority of Czech citizens the visa waiver programme represents the symbolic final touch to the historic occasion of our return to the fold of democratic countries. I also want to assure you that the process of visa waiver ratification by the Czech Parliament will be much quicker than the process of ratifying the Lisbon Treaty.
Madam President, like many colleagues, I also think that the unity of the European Union is very important, not only in visa policy but other issues related to the United States of America.
I would, however, like to ask the Commissioner specifically: do you think that the US is now demanding from those Member States who are trying to independently negotiate a visa waiver programme different levels of requirements based on other reasons than security? Do you think that the US is playing EU Member States against each other and trying to use other issues also linked to the matter? Or is it just security concerns from the US side?
Vice-President of the Commission. - (IT) Madam President, ladies and gentlemen, thank you for your contributions.
As freedom of movement is, in my view, a fundamental right of our fellow European citizens, which we recognised by enlarging Schengen, the first thing that has to be said is that the European Commission and the European institutions must work towards an absolute and not a relative result. All the citizens of all the Member States must be allowed to travel to the United States without a personal visa. That is our clear objective and, as a result, I understand the apprehension and concern and also the unease of some Members from Member States which have been in the European Union for many years, such as Greece, or have been members for four years.
A first aspect has to be clarified, however, if we are to have a fair picture: it is not true that we have achieved no results! Our work at a European rather than a national level has provided significant results, very recently with Canada, for instance. I visited Canada last year, at a time when none of the new Member States were included in the visa waiver programme with Canada. Twelve months on, they all are.
We have agreed a system of parity of treatment with Australia, with the result that there is no discrimination between the old and new - in inverted commas - Member States of the European Union.
We have yet to achieve such results with the United States, it is true, but I should like to remind Members who spoke of four years, that is to say the date on which they entered the European Union, that the United States changed its law less than a year ago, in August 2007. It is only since that date that the United States has said that it is willing to extend the visa waiver programme. It is not therefore possible to speak of four years, leaving aside the fact that negotiations with the United States date back even further, but of less than 12 months of negotiations on the basis of a new law. What we negotiated before, on the basis of a law which has now changed, is obviously no longer of any relevance.
In my view, we must work with the United States to bring all European citizens within a regime where they do not need personal visas, without some Member States thinking that they can achieve such a result before the others. I say that very frankly. Why? Because that would give the upper hand in negotiations to our interlocutor, in this case our American friends, who may well be our friends and allies, but are nevertheless conducting negotiations, and will press on with those negotiations if they find any weaknesses in Europe's house. We must ensure that we do not show any weakness: that is the point and we must be very clear about it.
You will remember that when I presented the Europe-United States PNR agreement to this House, an agreement which some criticised and others welcomed, I said that the agreement would place Europe in a stronger position vis-à-vis the USA. I should now like to say that those who supported the European PNR were right, because one of the key points of the mandate that we are requesting is that there can be no exchanges of data and information over and above what is provided for in that agreement, and if such requests were to be made, the European Union would reject them.
Therein lies the proof that such a European agreement makes up for the weak position of Member States from which further data have been requested - and there is no doubt that they have been requested - as well as access to databases which belong to us, to Europe. As a result, however, of that agreement which some criticised and others supported, we can now tell our American friends very clearly that it is not possible to go beyond the European PNR agreement. That is a sign, in my view, of strength and not of weakness.
We already know what can and cannot be done. Our regulations, European laws and the agreements that we have signed and initialled set that out. In that respect, it is obvious that Europe has to speak with a single voice when tackling these issues, and it is also obvious that the 'divide and rule' approach is the most mistaken approach of all from a European point of view and is an approach which we must resist and which the Institutions obviously have to oppose.
Why, however, are we discussing this issue in this House today? Because even though there are clear laws, even though there are detailed agreements, there has been a temptation, if I may put it that way, to jump ahead. A temptation which may be politically comprehensible to the citizens of those countries involved, but which is not institutionally acceptable. It is for that reason that we have had to react, obviously in a spirit of solidarity with all the Member States, including those aspiring to enter the visa waiver programme.
What have we done? We have asked Coreper, that is to say the ambassadors of the Member States, to agree on a baseline document. We consider that document to be a red line: it reiterates what can and cannot be done. We have also asked the Member States to ensure that any political negotiations abide by that red line, that key point, and have reiterated, for instance, that exchanges of information over and above those for which the European agreements already make provision cannot be agreed to, and that issues such as the return of 'overstayers' have to be negotiated at European and not at national level. Matters of a kind that, frankly, it would not have been necessary to reiterate had there been a formal mandate. We have done so for the sake of clarity, to say once and for all that we understand the concerns of the Member States which are not at present in the visa waiver programme, but that the rules of the European Union take precedence over those concerns. Were we to call that into question, even once, it would set a precedent that would be followed by many more, each more dangerous than the last.
In conclusion, Madam President, we are working this week to propose a negotiating mandate to the US that will make it very clear that all the Member States, unanimously, even the representatives of the Czech Republic and Estonia, have agreed that the baseline cannot be overstepped in individual negotiations. Are there margins for individual negotiations? Yes, certainly, in areas for which Europe is not competent, that is obvious. However, for all those issues for which Europe is competent, and they are the overwhelming majority, the Member States are giving us a unanimous mandate; that, I may say, is a line that the Slovenian Presidency is absolutely determined to follow. Tomorrow I shall ask the Commission for a formal mandate to inform the United States of our line and, as regards that line, there can be no concessions or retractions.
Mr President, as often in these debates I find that we do not get an answer to our questions. I put a very precise question to the Commissioner: whether he has been able to establish if the implementing measures regarding the PNR part of the memorandum of understanding are in line with the EU-US agreement, and, if not, does that mean that the agreement would be invalid?
The Commissioner said that some Members opposed the agreement and others endorsed it. I would like to remind him that when we passed a resolution in this House last year in July, it was passed with near unanimity and it called the agreement substantially flawed.
Vice-President of the Commission. - (IT) Mr President, ladies and gentlemen, I shall be very brief. I thought I had made myself clear, but let me reiterate: there will be no implementing rules, contrary to the document approved by Coreper and the mandate that I shall request. There are no implementing rules as yet, because the Czech Republic has agreed to our request not to present implementing rules until a common European position has been found. We have found that position and the government of the Czech Republic will abide by it.
The debate is closed.